 1   MAYALL HURLEY
     A Professional Corporation
 2   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 3
     Telephone (209) 477-3833
 4   ROBERT J. WASSERMAN
     CA State Bar No. 258538
 5   JENNY D. BAYSINGER
     CA State Bar No. 251014
 6
     Julie R. Trotter, Bar No. 209675
 7    jtrotter@calljensen.com
 8   Jacqueline Beaumont, Bar No. 253776
      jbeaumont@calljensen.com
 9   Shirin Forootan, Bar No. 260390
      sforootan@calljensen.com
10   CALL & JENSEN
     A Professional Corporation
11
     610 Newport Center Drive, Suite 700
12   Newport Beach, CA 92660
     Tel: (949) 717-3000
13   Fax: (949) 717-3100

14   Attorneys for Defendant loanDepot.com, LLC
15

16                                UNITED STATES DISTRICT COURT

17                               EASTERN DISTRICT OF CALIFORNIA

18   TAMARA WORKMAN, individually and on            Case No. 2:18-cv-01050-JAM-CKD
     behalf of other similarly situated current and
19   former employees and as proxy for the LWDA, ORDER OF DISMISSAL WITH
                                                    PREJUDICE [FRCP 41(a)(2)]
20
                    Plaintiff,
21
                    vs.
22
     LOANDEPOT.COM, LLC a Delaware limited
23
     liability company; and DOES 1-100, inclusive,
24
     Defendants.
25

26          Having considered the Parties’ Joint Motion to Dismiss with Prejudice, and good cause

27   appearing therefor, it is hereby ORDERED that:

28          The action is dismissed in its entirety, with prejudice. This dismissal shall not have any

     PROPOSED-ORDER Joint Motion to Dismiss with Prejudice
     Page 1 of 2
 1   bearing on the right of any person other than Plaintiff to pursue representative claims pursuant to

 2   the PAGA. Each party to bear its own fees and costs.

 3          IT IS SO ORDERED.

 4
            Dated: 10/16/2018                                /s/ John A. Mendez_____
 5                                                           Hon. John A. Mendez
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROPOSED-ORDER Joint Motion to Dismiss with Prejudice
     Page 2 of 2
